Case: 4:15-cr-00404-HEA Doc. #: 2865 Filed: 12/04/20 Page: 1 of 3 PageID #: 14721




                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Eastern District of Missouri

                                                        Organized Crime Drug Enforcement
                                                        Task Force - West Central Region
MICHAEL A. REILLY                                       Thomas F. Eagleton U.S. Courthouse   Direct (314) 539-7723
Assistant United States Attorney                        111 South 10th Street, Rm. 20.333    Office: (314) 539-2200
                                                        St. Louis, Missouri 63102              Fax: (314) 539-2312



                                                        December 4, 2020

Ms. Quinn A. Michaelis
73 West Monroe Street
Ste. 106
Chicago, IL 60603

Ms. Blaire C. Dalton
Dalton Law, LLC
53 W. Jackson Blvd.
Ste. 1550
Chicago, IL 60604

Mr. Vadim A. Glozman
Edward M. Genson and
Associates
53 W. Jackson Blvd.
Suite 1410
Chicago, IL 60604


           Re:        United States v. Michael Grady and Oscar Dillon, III
                      Case Number S5-4:15CR 404 HEA/NAB

                      NOTICE OF INTENT TO OFFER EVIDENCE PURSUANT TO FEDERAL
                      RULE OF EVIDENCE 404(b), AND TO IMPEACH BY CRIMINAL
                      CONVICTION PURSUANT TO RULE 609(b)

Counsel:

           A.     Rule 404(b)

           As to Michael Grady, the prosecution intends to offer evidence related to the facts,

                                                                                                                 1
Case: 4:15-cr-00404-HEA Doc. #: 2865 Filed: 12/04/20 Page: 2 of 3 PageID #: 14722




      circumstances, and judgment in cause number S1-4:99CR290 SNL for his conviction for
      conspiracy to possess with intent to distribute heroin on January 20, 2000, for which he
      was sentenced to a term of 112 months imprisonment and a term of supervised release.
      This evidence will be offered to prove Defendant Grady’s motive, intent, knowledge,
      absence of mistake, or lack of accident as to all counts charged in the indictment.

      As to Oscar Dillon, the prosecution contends that evidence of the events related to his arrest
      on September 7, 2016, including the seizure of cellular telephones containing evidence
      relevant to the counts charged in this indictment, is intrinsic to this case.

      The prosecution also intends to offer evidence of the specific events of Defendant Dillon’s
      actions on and before September 7, 2016 related to his receipt of a package containing ten
      kilograms of cocaine. This evidence will include his presence at or near 3748 Delor
      during September 7, the manner in which he possessed and operated a Camry automobile
      from which the phones were seized, his use of a fake name to sign for a package containing
      ten kilograms of cocaine, and the contents of a cellular flip phone containing
      communications between July 24, 2016 and September 7, 2016 related to Defendant
      Dillon’s knowledge of the delivery of the package containing ten kilograms of cocaine.
      These events are well documented in the record of cause number 17CR-95 RWS, including
      the transcripts and exhibits related to the events described herein, and in discovery
      materials previously provided to counsel.

      To the extent the aspects of the evidence related to September 7, 2016 may be deemed to
      exceed what is intrinsic to the pending charges, the prosecution alternatively intends to
      offer said evidence pursuant to Rule 404(b) to prove Defendant’s Dillon’s motive, intent,
      knowledge, absence of mistake, or lack of accident as to all counts charged in the
      indictment.

      B. Rule 609

      Defendant Grady’s conviction for conspiracy to possess with intent to distribute heroin in
      cause number S1-4:99CR290 SNL is within the scope of the time frame authorized for
      impeachment purposes pursuant to Rule 609.

      Should Defendant Grady testify, the prosecution intends to impeach his credibility with his
      previous convictions for two counts of forgery in the Circuit Court of St. Louis County in
      cause number 476425. On or about January 30, 1984, Defendant Grady was sentenced to
      consecutive ten year terms of imprisonment for these offenses.




                                                                                                  2
Case: 4:15-cr-00404-HEA Doc. #: 2865 Filed: 12/04/20 Page: 3 of 3 PageID #: 14723




      Please contact me if you have any questions or need additional information.

                                           Very truly yours,

                                           JEFFREY B. JENSEN
                                           United States Attorney

                                           s/ Michael A. Reilly
                                           MICHAEL A. REILLY, #43908MO
                                           Assistant United States Attorney

cc: Court File




                                                                                    3
